—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Johnson, J.), dated June 13, 2002, as denied their motion for summary judgment on the issue of liability and granted that branch of the defendant’s cross motion which was for certain additional disclosure.
*448Ordered, that the order is modified, on the law, by deleting the provision thereof denying the motion for summary judgment on the issue of liability, and substituting therefor a provision granting the motion; as so modified, the order is affirmed insofar as appealed from, with costs to the plaintiffs.
The plaintiffs allegedly were injured when the vehicle in which they were driving was struck by a vehicle being driven by the defendant in the opposite direction as the defendant attempted to make a left turn across the plaintiffs’ path of travel at an intersection.
In opposition to the plaintiffs’ prima facie demonstration of entitlement to judgment as a matter of law on the issue of liability, the defendant failed to raise a triable issue of fact that the plaintiffs may have been contributorily liable in the happening of the accident (see Zambrano v Seok, 277 AD2d 312 [2000]; Loweth v Cusack, 273 AD2d 283 [2000]; Vehicle and Traffic Law § 1141; cf. Stiles v County of Dutchess, 278 AD2d 304, 305 [2000]).
The plaintiffs’ remaining contentions are without merit. Ritter, J.P., McGinity, Townes and Mastro, JJ., concur.